United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-3525
                                     ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Northern District of Iowa.
Brenda Louise Niehaus, also known as *
Brenda Louise Alexander, also known * [UNPUBLISHED]
as Linda Alexander, also known as     *
Linda Louise Alexander,               *
                                      *
            Appellant.                *
                                 ___________

                              Submitted: August 20, 2008
                                 Filed: September 12, 2008
                                  ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      After revoking her supervised release, the district court1 sentenced Brenda
Louise Niehaus to 7 days in prison and 1 year of supervised release with a special
condition requiring her to reside in a residential re-entry center for up to 120 days. On
appeal, Niehaus argues that her confinement in a residential re-entry center is


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
unreasonable, and that her revocation sentence is greater than necessary to meet the
statutory goals of sentencing.

        Niehaus’s challenge to this condition of her sentence is moot because she has
been released from the residential re-entry center. Cf. Spencer v. Kemna, 523 U.S.
1, 5-7, 18 (1998) (habeas challenge to parole revocation became moot upon expiration
of sentence). After careful review, we conclude that her revocation sentence, which
is within statutory limits, see 18 U.S.C. § 3583, is not unreasonable, see United States
v. Tyson, 413 F.3d 824, 825-26 (8th Cir. 2005) (per curiam) (court reviews revocation
sentences under “unreasonableness” standard announced in United States v. Booker,
543 U.S. 220, 258-63 (2005)); see also United States v. Long Soldier, 431 F.3d 1120,
1123 (8th Cir. 2005) (reasonableness of sentence is reviewed for abuse of discretion,
which occurs if court fails to consider relevant factor that should have received
significant weight, gives significant weight to improper or irrelevant factor, or
considers only appropriate factors but commits clear error of judgment in weighing
factors).

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                          -2-